Citation Nr: 9908780	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-15 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.

In October 1997, this case was remanded by the Board for 
further development, to include a VA examination, and has 
since been returned for final appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected low back disability is 
manifested by evidence of no more than moderate limitation of 
motion of the lumbar spine with pain and a loss of sensation 
in the left leg with no other evidence of any other 
additional neurological symptomatology indicating more than 
severe impairment.  

3.  The veteran's low back disability is the sole service 
connected disability and has been assigned a 40 percent 
disability evaluation.

4.  The veteran completed one year of college and last worked 
in 1989 as an insurance salesman. 

5.  The veteran's service-connected low back disability does 
not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (1998).

2.  A total disability rating based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for a low back disability

A.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 40 percent for a low 
back disability is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
when the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992). The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1997).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).

The Board notes that in a January 1994 rating decision, the 
RO granted service connection for a low back disability and 
assigned a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5292 (1998).  
Subsequently, in a May 1994 rating decision, the RO assigned 
a 40 percent disability evaluation.  Recently, in a November 
1998 Supplemental Statement of the Case, the RO indicated 
that the veteran's low back disability was more appropriately 
represented under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  In accordance with Diagnostic Code 5295, a 40 
percent evaluation, the maximum schedular evaluation, is 
warranted for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295

Other codes relevant to the veteran's low back disability are 
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5292 and 
5293. In addition, other relevant diagnostic codes with 
respect to the spine include 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286 and 5289.  Pursuant to Diagnostic Code 5286, a 60 
percent evaluation is assigned when there is complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent rating is assigned when there is complete bony 
fixation of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a, Code 5286 (1998).  Under Diagnostic Code 
5289, a 50 percent rating will be assigned if there is 
ankylosis of the lumbar spine in an unfavorable position.  38 
C.F.R. § 4.71a Code 5289 (1998). 

Under Diagnostic Code 5292, a maximum schedular evaluation of 
40 percent will be assigned where there is evidence of severe 
limitation of motion of the lumbar spine.  Pursuant to 
Diagnostic Code 5293, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995); VAOPGCPREC No-36-97 (December 12, 
1997). 

B.  Factual Background

Evidence of record includes: a Social Security award letter, 
dated in September 1992; hearing testimony from hearings at 
the RO in Sioux Falls, South Dakota, conducted in March 1995 
and September 1996; lay statements, dated in September 1996; 
and numerous VA and private medical records, dating from 1993 
to 1998, which have been summarized below.  

A September 1992 letter bearing on the veteran's award of 
disability benefits by the Social Security Administration, 
reflects that such benefits were granted in consideration of 
a primary diagnosis of "degenerative disk disease" and a 
secondary diagnosis of "affective disorder." Such document 
also reflects that the veteran experienced neck pain in his 
cervical spine as a result of a C6-7 fusion with degenerative 
change and had difficulty with concentration and motivation 
as a result of his affective disorder.  There was no mention 
of any complications or problems experienced by the veteran 
as a result of his service-connected low back disability. 

VA medical records, dating from 1993 to 1994, pertinently 
reflect that the veteran complained of chronic back pain that 
radiated down his left leg.  These reports also show that the 
veteran had chronic low back and neck pain which was 
secondary to  degenerative joint disease, had been issued a 
back brace, had limited range of motion of the lumbar spine, 
walked with an antalgic gait on the left, was restricted in 
his physical activities and had last worked as an insurance 
salesman in 1989.  

During a March 1995 RO hearing at Sioux Falls, South Dakota, 
the veteran testified that his service-connected low back 
disability was more severely disabling than the current 40 
percent disability evaluation reflects as a result of such 
symptoms as chronic recurrent low back pain which radiated 
into his left leg, limitation in physical activities and an 
inability to walk more than half a block before his leg would 
go numb.  He also testified that he had to use a cane in 
order to maintain stability.  The veteran asserted that he 
was unable to wear his transcutaneous electrical stimulation 
unit (TENS) for more than two days of the week because his 
skin would become irritated.

A March 1995 VA General Medical examination report 
pertinently reveals that the veteran had last worked in 1989 
in insurance and that he had lost two to three days a month 
for medical office visits.  During the examination, the 
veteran complained of low back pain which limited his 
physical activities such as standing, walking, bending and 
lifting.  He denied any weakness in his legs, but described a 
change of sensation such as throbbing and a numb feeling.  On 
examination, the veteran had a normal gait and a normally 
developed musculature in all four extremities and on the 
trunk.  He also had full range of motion in all joints.  
There was no evidence of any atrophy, scarring, or injury to 
the muscles, and there was normal strength in all muscle 
groups.  On neurological examination, his Cranial and 
peripheral nerves were intact and deep tendon reflexes were 
normal.  His sensory and motor perception were normal 
throughout both cranial and peripheral systems.  The veteran 
was diagnosed as having chronic low back pain, especially on 
the left side which radiated into the left thigh and left 
calf. 

A private medical record from J.D. Sabow, M.D., dated in 
March 1995, reflects that the veteran had severe degenerative 
changes in his low back.  

VA outpatient and hospitalization reports, dating from 
February to December 1995, reflect that the veteran continued 
to complain of back pain and that his TENS unit irritated his 
skin.  A July 1995 VA hospitalization report reflects that 
the veteran was admitted with a chief complaint of low back 
pain, which had increased 10 days prior to admission.  On 
examination in July 1995, the veteran was tender at L3; 
otherwise, a neurological examination was unremarkable.  His 
reflexes were within normal limits and equal on both sides.  
There was no sensory of motor deficits.  He walked with a 
limp on the left side.  A Romberg's sign was negative.  The 
diagnosis at discharge was low back pain and the veteran was 
to be followed up at the Denver, Colorado VA Medical Center 
(VAMC).  Subsequently, in August 1995, a magnetic resonance 
imaging scan (MRI) of the lumbar spine was conducted at the 
VAMC in Denver, Colorado and revealed generalized bulging not 
associated with disk herniation.  There was no significant 
foraminal or canal compromise or of any canal stenosis; 
however, there was evidence of desiccation at L4-5.  Apart 
from the evidence of disk matter effacing, the study was 
essentially normal.  VA hospitalization reports, dating from 
November to December 1995, reflect that the veteran was 
admitted for other conditions, however, he complained of low 
back pain.  At discharge in both November and December 1995, 
the veteran was found to have had chronic low back pain.

A December 1995 VA General Medical examination report 
reflects that the veteran was mildly tender to palpation but 
there was no evidence of any paraspinous tenderness or spasm.  
Straight leg raising caused mild discomfort at 80 degrees.  
He had mild hip flexion and extension weakness in the left as 
compared to the right.  Knee, ankle and toe flexion and 
extension were normal and knee and ankle jerks were full and 
symmetrical.  He had mild decreased sensation in the left 
leg, bilaterally.  The veteran was noted to have changed 
position with a little bit of stiffness.  The veteran's range 
of motion of the lumbar spine was decreased and he had mild 
pain at the limits of range of motion.  On neurological 
examination, the veteran's Cranial nerves 2-12 were found to 
have been intact.  Gait, heel, toe, tandem walk and a 
Romberg's sign were all within normal limits.  The examiner 
noted that the veteran had problems with pain in his low back 
which radiated into his legs and had been increasing.  The 
veteran was also found to have had more problems with the 
left leg with numbness and it was noted that he used a cane 
for balance.  The veteran was diagnosed as having chronic low 
back pain secondary to degenerative joint disease and an 
increase in symptoms.  

Private medical records from J.D. Sabow, M.D., dating from 
October 1991 to September 1996, reflect that he had treated 
the veteran for low back pain.  In February 1996, Dr. Sabow 
indicated that the veteran's back pain did not radiate much 
into the left lower extremity unless the veteran's was very 
active (it was noted that if the veteran tried to walk a 
block or so, he would get pain in his back).  Dr. Sabow 
indicated that a previous MRI of the lumbar spine revealed 
some dehydration from the discs at L1-2 all the way to L5-S1 
on the longitudinal studies at L4-5 level.  It was noted that 
the veteran also had some foraminal stenosis on both sides.  
It was the opinion of Dr. Sabow that the veteran was a good 
candidate for surgery on this lumbar spine.  In September 
1996, Dr. Sabow indicated that the veteran had severe 
lumbosacral spinal spondylosis with advanced cervical 
spondylosis, and in his opinion, the veteran was severely 
permanently disabled and was incapable of any type of work.

Statements from Vicky Krause, Vernice Salmean and Carl 
Oberlitner, dated in September 1996, reflect that the 
veteran's health and activity level had decreased over the 
years as a result of his chronic low back pain.  Vicky Krause 
and Vernice Salmean both indicated that it was difficult for 
the veteran to travel because of his low back and that he was 
unable to walk for an extended period of time.    

At a September 1996 hearing at the RO in Sioux Falls, South 
Dakota, the veteran testified that he had sought treatment 
for a non-service connected cervical spine disability.  He 
reported that he had not undergone any surgery on his lumbar 
spine, but that he had difficulty moving around and driving 
long distances in a motor vehicle.  The veteran testified 
that he experienced weakness in his left leg and that he used 
a cane for stability.  He reported that when his back pain 
became severe, he would take Darvon.  The veteran testified 
that his back pain would increase with any type of activity 
such as, standing or walking, and that he had received 
cortisone injections in his back in order to alleviate the 
pain.  He reported that his left leg would become numb.

A January 1998 VA outpatient report, reflects that the 
veteran complained of low back pain with numbness in the left 
thigh, and that he would have increased leg pain when he 
walked more than half a block.  On examination, there was no 
evidence of any clear weakness.  There was some left thigh 
numbness and pain with weight bearing.  No splinter problems 
were noted and there was some vascular pain in the right T10-
12 distribution.  The assessment of the examiner was lumbar 
stenosis with left L3-4 radiculopathy.   

During an April 1998 VA fee basis orthopedic examination, 
conducted at Ahrlin Orthopedics, Ltd., the veteran's 
extensive low back history was reported.  The veteran 
complained that he could walk a half a block and then he 
would have to stop because of the pain in his leg.  He 
continued to complain of low back pain which radiated into 
the leg.  It was noted that the veteran had worked as an 
insurance salesman, which required him to drive 20,000 miles 
a year, until he retired in 1989.  The veteran reported that 
the extended driving associated with his job as an insurance 
salesman had aggravated his low back disability.  

On examination of the lumbar spine in April 1998, the veteran 
was able to flex forward and bring his hands to about his 
knee level.  He had slight limitation of backward bending, 
which caused some discomfort.  The veteran was able to side 
bend to about 30 degrees, bilaterally, but he experienced 
discomfort, more so on the left side.  The veteran had 
minimal discomfort to pressure over the dorsal and lumbar 
spine area to percussion and palpation with minimal sciatic 
notch tenderness.  He had good reflexes at the knee and 
ankle, which were found to have been equal and brisk.  Great 
toe strengths were good, bilaterally, and there was no 
evidence of any sensory or motor deficits below the knee.  
The veteran had some diminished sensation over the lateral 
thigh on the left as compared to the right and a positive 
straight leg raising on the left at 75 degrees, on the right 
the veteran experienced some discomfort at 80 degrees.  When 
the veteran rotated his hip on the left side when he sat 
down, he experienced discomfort.  When he lied down and 
rotated his hip on the right side, he experienced minimal 
discomfort on the right side, but he had quite a bit of 
discomfort on the left.  The examiner failed to see any 
evidence of any nerve root impingement and that the veteran's 
back problems were degenerative in nature. 

An April 1998 neurological examination report from Black 
Hills Neurology reflects that the veteran continued to 
complain of pain in the low back which radiated into the left 
leg and of an inability to walk more than a half a block as a 
result of pain in his back.  On examination, flexion of the 
low back was limited and the veteran complained of tenderness 
to palpation at the T7-8 thoracic paraspinal level and at the 
T5 paraspinal level.  A straight leg raising test was 
positive on the left sitting and negative on the right.  A 
Patrick's sign was mildly positive on the right.  The veteran 
complained of decreased sensation to pinprick in the left leg 
and with some weakness in the hip flexors.  There was some 
weakness in the hip flexors on the left; otherwise, no 
definite weakness was noted.  The veteran walked with a limp 
on the left.  The assessment was that the veteran had 
complained of low back since 1953 with an injury to the low 
back.  The examiner further found that with the complaints of 
low back pain with pain down the left leg, that such findings 
were consistent with lumbar radiculopathy on the left side, 
and could be secondary to the old injury with associated 
arthritic involvement as well as some deterioration of the 
disk.  

A VA outpatient report, dated in July 1998, reflects that the 
veteran had the following degrees of active range of motion: 
40 degrees flexion, 10 degrees extension, 23 degrees right 
lateral flexion, 21 degrees left lateral flexion, 25 degrees 
right rotation and 20 degrees left rotation.  On passive 
range of motion of the lumbar spine, the veteran had the 
following range of motion: 69 degrees flexion, 18 degrees 
extension, 30 degrees right lateral flexion, 25 degrees left 
lateral flexion, 35 degrees right rotation and 30 degrees 
left rotation.

In an August 1998 addendum from Black Hills Neurology, it was 
indicated that the veteran would experience a decrease in the 
range of motion during flare-ups.  The examiner was not able 
to state that either fatigability or incoordination were 
directly related to the low back dysfunction.  In addition, 
the examiner indicated that pain by itself might result in 
the veteran having limited endurance, but that fatigability 
by itself might be considered a separate issue and not 
necessarily caused by back pain.  With regards to 
employability, the examiner concluded that it would be 
limited by back pain complaints and that the veteran would be 
limited to light duty or sedentary work.  With his complaints 
of low back pain, the examiner felt that there might be a 
concern as to whether or not the veteran would be able to 
cope with moderate duty employment.  The examiner felt that 
any job would have to allow the veteran to change positions 
on a regular basis.  


C.  Analysis

The Board has considered the veteran's assertions with 
respect to his complaints of low back pain, limitation of 
motion and a restriction in his physical activities, and 
finds them to be credible.  However, the medical evidence of 
record does not support a rating in excess of 40 percent for 
the service-connected low back disability.  The recent 
medical evidence of record establishes that the veteran's low 
back disability is manifested primarily by limitation of 
motion, particularly on forward flexion, with a decrease in 
sensation to pinprick in the left leg and some weakness in 
the hip flexors.  However, an overall review of both the VA 
and private medical records show no more than moderate 
limitation of motion of the lumbar spine with no evidence of 
any significant neurological deficits.  In this regard, 
during VA orthopedic and fee basis examinations, conducted in 
April 1998, the veteran was found to have had minimal 
discomfort to pressure over the lumbar spinal area to 
percussion, slight limitation of motion on backward 
extension, minimal sciatic notch tenderness, good reflexes at 
the knee and ankle with no evidence of any sensory or motor 
deficits below the knee and good great toe strengths, 
bilaterally.  In addition, the VA orthopedic examiner noted 
that although the veteran had some degenerative changes in 
his low back, such changes were not significant such as to 
warrant surgery on the lumbar spine.  Therefore in the 
absence of any pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
(the criteria for a 60 percent evaluation under Diagnostic 
Code 5293) or ankylosis of the spine (criteria for a 60 
percent disability evaluation under Diagnostic Code 5286), 
the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 40 percent for the 
service-connected low back disability.

With regard to functional loss due to pain, the Board notes 
that in an August 1998 private medical report, it was 
indicated that although the veteran would experience 
decreased range of motion of the lumbar spine during flare-
ups, the examiner could not attribute fatigability and/or 
incoordination to low back dysfunction.  Although on recent 
examinations in April 1998, the veteran had limitation of 
motion of the lumbar spine, particularly on forward flexion 
and backward extension, there were no deficits with respect 
to muscle strength, reflexes, or sensation, (with the 
exception of some diminished sensation on the left leg and a 
mildly positive Patrick's sign on the right).  As such, these 
clinical findings would not be productive of an additional 
functional loss not specifically elicited during the recent 
examination.  38 C.F.R. §§ 4.2, 4.40, 4.45 (1998).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In light of the foregoing considerations, the preponderance 
of the evidence is against an evaluation in excess of 40 
percent for the service-connected low back disability. 

II.  TDIU

A.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for TDIU is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  That is, the veteran has presented 
a claim which is not inherently implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed, and no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist the veteran with the development of facts pertinent to 
his claim under 38 U.S.C.A. § 5107(a).

A total rating based on individual unemployability may be 
assigned where the schedular rating is less than total when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, it shall be ratable at 60 percent 
or more.  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1998).  In the instant case, the veteran's low back 
disability is his sole service-connected disability and it 
has been assigned a 40 percent disability evaluation.  His 
disability rating does not, therefore, meet the schedular 
requirements for the assignment of a total service-connected 
disability rating based upon individual unemployability.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Nevertheless, a total service-connected disability rating 
based on individual unemployability may be granted even 
though the disability rating does not meet the schedular 
criteria if the veteran's disabilities, in light of his 
education and occupational background, preclude him from 
securing and following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  In a precedent decision, 
the VA Office of General Counsel concluded that the term 
unemployability, as used in VA regulations governing total 
disability ratings, is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91, 57 Fed.Reg. 2317 (1992).

In this regard, the Board notes that the test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disability, is unable to secure or follow 
any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Also, the age of the 
veteran may not be considered as a factor in evaluating 
service-connected disability or unemployability.  38 C.F.R. 
§ 4.19 (1998).  However, factors to be considered in such 
cases are the veteran's education, employment history, and 
vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

B.  Analysis

Inasmuch as the veteran's low back disability was addressed 
above, the pertinent clinical evidence bearing on such issue 
will not be rearticulated for purposes of the Board's 
adjudication of the current claim for a TDIU.  On VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, dated in January 1995, the veteran 
reported that he had one year of college, had last worked in 
1989 as an insurance salesman, and in 1990, he had applied 
for a unspecified job at the VAMC in Hot Springs, South 
Dakota and as a car salesman at a local automotive 
dealership.  He contends, in essence, that the impact of his 
low back disability precludes him from securing or 
maintaining substantially gainful employment.  

Following its review of the pertinent evidentiary record, to 
specifically include the findings cited in the preceding 
section which were obtained from the course of numerous VA 
and private examinations of the lumbar spine, the Board is of 
the opinion that entitlement to a TDIU is not warranted.  The 
Board is aware that any unfavorable determination it renders 
on a claim for a TDIU must include an analysis bearing on how 
the claimant's employability status is impacted by service-
connected disablement in comparison with the impact 
occasioned by conditions for which service connection is not 
in effect.  See Cathell v. Brown, 8 Vet. App. 539, 544-545 
(1996).  In this regard, the Board notes that a letter, dated 
in September 1992, bearing on the veteran's award of 
disability benefits by the Social Security Administration, 
reflects that such benefits were granted in consideration of 
a primary diagnosis of "degenerative disk disease" and a 
secondary diagnosis of "affective disorder."  Such document 
also reflects that the veteran experienced neck pain in his 
cervical spine as a result of a C6-7 fusion with degenerative 
change and had difficulty with concentration and motivation 
as a result of his affective disorder.  There was no mention 
of any complications or problems experienced by the veteran 
as a result of his service-connected low back disability.  
Therefore, it seems to indicate that any then prevalent (and 
presumably recently as well) occupational incapacitation was 
due solely to nonservice-related disabilities.  The United 
States Court of Veterans Appeals (Court) has held that the 
central inquiry in determining whether a veteran is entitled 
to a total rating based on individual unemployability is 
whether service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  

Of equal import, particularly in the precise factual context 
of the veteran's claim for a TDIU, the Board would further 
observe that, while it is recognized that the veteran has not 
worked since 1989, merely being unemployed gives no rise to 
any inference that one is unemployable.  While the Board 
notes that a private medical report, submitted by Dr. Sabow 
in September 1996, indicates that the veteran was permanently 
disabled and was incapable of any type of work, Dr. Sabow did 
not conclude that such unemployabilty was solely the result 
of the service-connected low back disorder nor did he offer 
any explanation with respect to his conclusion.  
Additionally, an August 1998 medical report from Brian E. 
Tschida, M.D., who had fully examined the veteran in April 
1998, indicated that despite certain restrictions caused by 
the veteran's service-connected low back disability (i.e. he 
could not engage in any employment which would require 
moderate duty), the veteran was still able to engage in light 
duty and/or sedentary work and work which would enable him to 
change positions every few hours.  In light of the foregoing, 
such evidence does not show that employment by the veteran is 
precluded solely on account of the service-connected low back 
disability.  Moyer v. Derwinski, 2 Vet. App. 289 (1992).  In 
summary, while the Board would certainly not dispute that the 
veteran may be somewhat hindered, especially in a work 
setting involving extensive lifting of heavy objects and 
sitting for prolonged periods of time, which would be 
traceable to, chiefly, his service-connected low back 
disorder, it has been determined that he is able to work in a 
more sedentary type of employment. 

Finally, the Board would merely observe that, even ignoring 
that the veteran does not meet the criteria for a TDIU under 
38 C.F.R. § 4.16, there is no evidence of record that 
indicates that he is unable to secure employment of a 
substantially gainful nature due to service-connected 
disablement, which consideration further militates against 
entitlement to a TDIU.  See Gary v. Brown, 7 Vet. App. 229, 
231 (1994).  

Given the multiple considerations advanced above, then, 
bearing on the veteran's claim for a TDIU, it is concluded 
that the preponderance of the evidence is against his appeal 
for a TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1998).


ORDER

An evaluation in excess of 40 percent for a low back 
disability is denied.

A total rating based on unemployability due to service-
connected disability is denied.


_________________________
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


